Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:

	
1. A relay device included in a communication system that further includes
(i) a plurality of buses connected to and respectively corresponding to a plurality of ports in the relay device, the plurality of buses serving as communication paths for communicating a plurality of communication frames that include a plurality of wakeup frames respectively including a plurality of wakeup patterns, and
(ii) a plurality of communication devices, one or more than one communication device of the plurality of communication devices being connected to each bus, each communication device of the plurality of communication devices having an operating mode being switchable between a wakeup state and a sleep state, each wakeup pattern of the plurality of wakeup patterns including an operating mode information item indicating the operating mode, the relay device comprising:
an information aggregation unit; and
a frame preparation unit, wherein:
in response to the plurality of wakeup frames being received via the plurality of ports from the plurality of buses, the information aggregation unit is configured to obtain [[the]]a wakeup pattern as an aggregated wakeup pattern by aggregating the operating mode information items included in the plurality of wakeup patterns in the plurality of wakeup frames to include the operating mode information item required to be transmitted and received while reducing a counted number of the plurality of the wakeup patterns, and
the frame preparation unit is configured to prepare a wakeup frame for
transmission that is to be transmitted via a respective port of the plurality of ports to a corresponding bus of the plurality of buses by using the aggregated wakeup pattern that is obtained by aggregating the operating mode information items in the plurality of wakeup frames.

9. A relay device comprising:
at least one storage;
at least one controller communicably coupled to the storage; and
a plurality of ports communicably coupled to the controller and the storage, the plurality of ports being connected to and respectively corresponding to a plurality of buses serving as communication paths for communicating a plurality of communication
frames that include a plurality of wakeup frames respectively including a plurality of wakeup patterns, wherein:
each bus of the plurality of buses is connected to one communication device or more than one communication device of a plurality of communication devices;
each communication device of the plurality of communication devices is assigned with an operating mode being switchable between a wakeup state and a sleep state; and
each wakeup pattern of the plurality of wakeup patterns including an operating mode information item indicating the operating mode,
wherein:
in response to the plurality of wakeup frames being received via the plurality of ports from the plurality of buses, the controller is configured to 
obtain [[the]]a wakeup pattern as an aggregated wakeup pattern by aggregating the operating mode information items included in the plurality of wakeup patterns in the plurality of wakeup frames to reduce a counted number of the plurality of the wakeup patterns, and
prepare a wakeup frame for transmission that is to be transmitted via a respective port of the plurality of ports to a corresponding bus of the plurality of buses by using the aggregated wakeup pattern that is obtained by aggregating the operating mode information items in the plurality of wakeup frames.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims  are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1 and 9,  a relay device included in a communication system that further includes 
(i) a plurality of buses connected to and respectively corresponding to a plurality of ports in the relay device, the plurality of buses serving as communication paths for communicating a plurality of communication frames that include a plurality of wakeup frames respectively including a plurality of wakeup patterns, and
(ii) a plurality of communication devices, one or more than one communication device of the plurality of communication devices being connected to each bus, each communication device of the plurality of communication devices having an operating mode being switchable between a wakeup state and a sleep state, each wakeup pattern of the plurality of wakeup patterns including an operating mode information item indicating the operating mode, the relay device comprising:
an information aggregation unit; and
a frame preparation unit, wherein:
in response to the plurality of wakeup frames being received via the plurality of ports from the plurality of buses, the information aggregation unit is configured to obtain a wakeup pattern as an aggregated wakeup pattern by aggregating the operating mode information items included in the plurality of wakeup patterns in the plurality of wakeup frames to include the operating mode information item required to be transmitted and received while reducing a counted number of the plurality of the wakeup patterns, and
the frame preparation unit is configured to prepare a wakeup frame for
transmission that is to be transmitted via a respective port of the plurality of ports to a corresponding bus of the plurality of buses by using the aggregated wakeup pattern that is obtained by aggregating the operating mode information items in the plurality of wakeup frames…in combination of other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Document A discloses a system capable of diagnosing ECUs for partial networking includes a communication bus mounted on a vehicle, a plurality of controllers for controlling vehicle operations, and a diagnostic equipment to collect diagnostic information from the controllers through the communication bus and to diagnose the vehicle operations. The controllers are connected with each other through the communication bus. Each of controllers operates in a normal mode and in a sleep mode, the sleep mode being an operation mode in which all of or a part of the functions excluding at least a function for receiving an wake-up instruction to return to the normal mode through the communication bus are suspended. At least one of the controllers is configured to send the wake-up instruction to all the other controllers in response to receiving a predetermined signal from the diagnostic equipment.
Document B discloses a method of a communication node in a vehicle network may include detecting a local event; transitioning an operation mode of the communication node from a sleep mode to a normal mode when the local event is detected; generating a wake-up signal including a wake-up pattern corresponding to the local event; and transmitting the wake-up signal.
Document C discloses a bus microcontroller includes a processor circuit having at least one unit designed for performing one or more functions due to a bus command via a communication bus, a power control circuit adapted to be coupled to a transmitter-receiver circuit for receiving bus messages via the communication bus, and a means for placing at least part of the processor circuit into a reduced-power operating mode without placing the entire processor circuit into the reduced-power operating mode. The power control circuit is designed to evaluate incoming bus messages with respect to an activation bus message containing information on activating at least part of the processor circuit, and to output a corresponding activation control signal.
Document D discloses method including operating a CAN controller in a selected one of a plurality of operating modes in response to the detection of an event or activity on a CAN bus. The method including handling, by the CAN controller, a CAN message using a message handling protocol associated with the selected one of the plurality of operating modes, for example, while a host processor operates in a low power mode Each of the plurality of operating modes correspond to a different amount of power consumption by the CAN controller. The method further including transmitting a selected one of a plurality of response messages by the CAN controller over the CAN bus, in some cases, without waking up the processor from the low power mode.
Document E discloses waking up users of a CAN bus system, a sensing element being provided which senses at least one predefined signal property of the signals transmitted on the bus system and the further wakeup operation being initiated as a function of the behavior of the at least one sensed signal property, wherein at least two profiles, patterns, or sequences of one of the at least one signal property are defined, one profile or pattern or sequence being used for waking up a group of users, and a second profile or a second pattern or a second sequence being used for individually waking up a user.
Document U discloses a field-programmable gate array (FPGA)-based communication controller (CC) that features configurable extensions to provide functionality that is unavailable with standard implementations or off-the-shelf devices. It is implemented and verified on a Xilinx Spartan 6 FPGA, integrated with both a logic-based hardware ECU and a fully fledged processor-based electronic control unit (ECU). Results show that the platformcentric implementation generates a highly efficient core in terms of power, performance, and resource utilization.
Document V discloses employment of distinct, well-proven system modeling techniques, using discrete event simulation and the Unified Modeling Language with real-time extensions. It allows modeling the relevant aspects of in car communication even before the first prototype vehicle is built up. Various design alternatives are  investigated without time-and manpower-consuming real world system tests, yielding trustworthy results for a broad variety of aspects of automotive in-car communication.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461